35 F.3d 555
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wardell BROWN, Plaintiff-Appellant,v.John TAYLOR, Warden;  W. Helmick, Food Service Department;Mr. Georganzis, Food Service Department;  D. Hart;Cindy Payne;  Sergeant Riley, SecurityStaff, Defendants-Appellees.
No. 94-6518.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided August 18, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.  (CA-94-124-R)
Wardell Brown, Appellant Pro Se.
Susan Campbell Alexander, Assistant Attorney General, Richmond, VA, for Appellees.
W.D.Va.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals from a district court order that denied his "Motion for Temporary Restraining Order" in which he requested that the court order that none of the Defendants in his 42 U.S.C. Sec. 1983 (1988) be permitted to discuss the action with him or to harass him.  To the extent that the court considered the motion one for a temporary restraining order, the appeal is interlocutory.   See Sampson v. Murray, 415 U.S. 61 (1974);   Virginia v. Tenneco, Inc., 538 F.2d 1026 (4th Cir.1976).  The court, however, apparently considered the motion as one for preliminary injunctive relief, the denial of which this Court reviews for abuse of discretion.   Blackwelder Furniture Co. v. Seilig Mfg. Co., 550 F.2d 189, 358 (4th Cir.1977).  Since we find that the court properly balanced the Blackwelder factors in denying such relief, we find no abuse of discretion and affirm the district court's order.

AFFIRMED